Citation Nr: 0013708	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1951 to June 1951 and 
from April 1953 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a n April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which established service connection and assigned an initial 
10 percent evaluation for PTSD, effective May 11, 1993.  The 
veteran perfected an appeal with respect to the assigned 
percentage evaluation.  In a rating decision dated in March 
1999, the RO amended the veteran's award to reflect 
assignment of a 50 percent evaluation back to May 11, 1993.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has 
specifically expressed entitlement to a 100 percent 
evaluation for his PTSD, to include based on individual 
unemployability.  

The RO, in a rating action dated in July 1998, denied 
entitlement to TDIU, and notified the veteran of that 
determination by letter dated August 4, 1998.  The RO issued 
a statement of the case in March 1999, and advised the 
veteran of the need to file a formal appeal on a VA Form 9, 
enclosed.  The only response in the file is the VA Form 646 
completed by the veteran's representative and received at the 
RO at the end of August 1999, outside of the one-year appeal 
period, and outside of the time period from the issuance of 
the statement of the case in which to perfect an appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).  

However, the Court has held that the Board may waive the 
timely filing of a substantive appeal, even if the veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 
9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that an extension of time in which to 
file a substantive appeal could not be granted unless a 
request for extension was made in accordance with the 
provisions of 38 C.F.R. § 20.303 (1999)).

In accordance with the Court's holding in Beyrle, the Board 
waives the filing of a timely substantive appeal in this 
case, because the veteran has consistently argued his 
unemployability in connection with his claim of entitlement 
to a higher evaluation for his service-connected PTSD.  The 
Board further notes that the veteran and his representative 
have been advised of the appropriate laws and regulations, 
and that, inherent in the question of rating evaluation for 
mental disorders under the criteria in effective prior to 
November 7, 1996, applicable in this case, is the question of 
unemployability.  Thus, the issues are as cited on the first 
page of this decision.  


REMAND

During the pendency of the veteran's appeal, 
38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, has been amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  

With respect to the veteran's case, the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), is also 
applicable.  In that decision, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Thus, the question on appeal extends to whether different 
stages of percentage ratings are warranted for the veteran's 
PTSD throughout the appeal period, based on consideration of 
the medical evidence of record and application of 38 C.F.R. 
§ 4.32 or 38 C.F.R. § 4.130 as applicable.  See VAOPGCPREC 3-
2000.

The Board has carefully reviewed the evidentiary record but 
notes a lack of clarity with respect to the veteran's 
psychiatric history, particularly for the period of time 
prior to 1997.  Specifically, the Board notes the following:

Records reflect that the veteran has been unemployed since at 
least 1993, after a period of psychiatric hospitalization.

Private records from Wasatch Mental Health, dated from 
September 1992 to January 1993, show diagnoses of organic 
personality disorder, dysthymic disorder, passive-aggressive 
personality disorder, and brief reactive psychosis, and 
include note of possible bipolar disorder, but are absent a 
diagnosis of PTSD.  A treatment summary dated in November 
1992 includes note that the veteran had physical problems 
with his lower back and neck and possibly allergies and other 
problems rending him unable to do work requiring physical 
labor.  Also, at that time B.C., Ph.D., noted that the 
veteran's symptoms suggested bipolar disorder and that his 
depression, anxiety and hyperactive symptoms combined to make 
him unable to stay on task long enough to do work requiring 
social or intellectual competence.  

A summary statement from the Provo Vet Center, dated in July 
1993, notes that the veteran had many symptoms to justify a 
diagnosis of PTSD.

At the time of VA examination in July 1993, the examiner 
opined that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner set out that the veteran met 
the criteria for a conduct disorder prior to service.  The 
examiner indicated that the PTSD test results were not valid 
and likely represented the result of the veteran's attempt to 
over-report pathology.  The examiner summarized that 
disability related to depressive symptoms currently 
constituted at most a mild degree of occupational and social 
impairment.

The Social Security Administration (SSA) awarded the veteran 
disability benefits based on low back and neck pain, 
depression and some hearing loss.  The decision notes only 
mild limitations in the ability to maintain attention and 
concentration for extended periods; to perform certain tasks 
within a specific tie frame; to work in coordination or 
proximity with others; to accept instructions and criticism; 
to maintain socially appropriate behavior; and to respond to 
work setting changes.  SSA records do not reflect diagnoses 
of PTSD.

VA examination in June 1994 shows diagnoses of rule out 
dysthymia and rule out dissociative disorder; alcohol abuse 
in remission; anxiety disorder; and a personality disorder 
with antisocial features.  The examiner gave a global 
assessment of functioning (GAF) score of 45.  The listed 
stressor was severe unemployment.  That examiner noted that 
the veteran was "[a] very complex individual who gives 
symptoms from a variety of different psychiatric diagnoses.  
He is unable to feel any particular diagnosis completely and 
I do not believe this individual suffers from post-traumatic 
stress disorder but I do feel he has some residual features 
that are a near diagnosis."  The examiner noted that he was 
not sure if the veteran's current psychiatric complaints were 
consistent with any of the given diagnosis and that it was 
"difficult to tell how much of his Axis II, antisocial 
personality features, adds to his social and employment 
"disfunction."  (sic)  It does appear he does have some 
disability that is physical but is impossible for this 
evaluator to give a determination of the degree of disability 
he now has from his psychiatric profile."  The examiner 
recommended further evaluation by a board of two.  Such was 
not conducted.

In December 1997 the veteran again underwent VA examination.  
At that time the diagnoses included moderate PTSD with 
depression and anxiety symptoms, as well as a personality 
disorder.  The assigned GAF was 55 and the examiner stated 
that the veteran had a moderate psychiatric disability that 
probably related to experience in combat.  The examiner noted 
that the veteran was doing fairly well in his protected 
arrangement, having isolated himself in central Utah where he 
could be away from people and conduct his life in a 
contained, protected way.  

In a letter dated in June 1998, the Provo Vet Center noted 
that the veteran presented with symptoms of other disorders, 
but that PTSD should be considered a significant contributor 
to his present problems.  

In December 1998 a VA examiner reviewed the file and 
diagnosed PTSD, dysthymia, occasional marijuana use and a 
personality disorder.  He assigned a GAF of 55 and noted 
chronic and moderate stressors.  The examiner summarized that 
the veteran had adapted by isolating himself and living in a 
very small town, essentially avoiding social contact except 
when absolutely necessary.  The examiner stated that the 
veteran was not employable at that time due to his inability 
to maintain any sustained contact with others and stated that 
the veteran's PTSD was a major contributing factor to his 
current situation even thought there were problems prior to 
entering the service.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet.  App. 384, 392-94 
(1993).  In this case, given the changing diagnoses of record 
and the applicability of the Court's decision in Fenderson, 
supra, the Board is of the opinion that further review by the 
RO, as well as additional development are necessary to ensure 
that the veteran is not prejudiced and that VA has complied 
with the requirements of judicial precedent.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure that all 
relevant records of VA treatment or 
hospitalization are associated with the 
claims file.  Also, the RO should contact 
the veteran and secure the necessary 
releases to obtain any additional records 
of further pertinent private psychiatric 
treatment, including records of 
psychotherapy or other counseling, and 
associate them with the claims file.

2.  The RO should obtain from SSA any 
updated records pertinent to the 
veteran's claim for and continued 
entitlement to SSA benefits, to include 
any medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of all mental 
disorders.  The examiner should review 
the claims folder and this remand before 
completing the examination.  All 
necessary tests and studies should be 
completed.  

The examiner is first requested to review 
the file and reconcile the veteran's 
varied psychiatric diagnoses of record, 
specifically commenting on whether prior 
diagnoses other than PTSD are 
representative of misdiagnoses and/or 
separate disease entities.  

To examiner is requested to clarify 
which, if any symptoms dating back to 
1993 may be attributed to PTSD and to 
comment on how PTSD, as opposed to 
physical or other psychiatric entity, 
affected the veteran's employability 
historically.

The examiner is also requested to 
identify the frequency and severity of 
all current positive findings and to 
provide an opinion as to the level of 
occupational and social impairment that 
currently reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected PTSD.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected disorder, PTSD, 
currently renders him unemployable.

If there are found to be any psychiatric 
disorders (including any personality 
disorders) other than PTSD to currently 
exist, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified. 

A current multi-axial assessment should 
be conducted, and a thorough discussion 
of Axis IV (psychosocial and 
environmental problems) and Axis V GAF 
score, with an explanation of the numeric 
code assigned, as provided in DSM-IV) is 
to be included.  

4.  The veteran is advised that his 
failure to report for scheduled 
examination may result in denial based on 
the evidence of record.  38 C.F.R. § 
3.655 (1999).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should evaluate the veteran's claim 
under a broad interpretation of the 
applicable regulations, consistent with 
38 C.F.R. §§ 4.3 and 4.7 (1999), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  The RO should also 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1999), and re-
adjudicate the veteran's claim of 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


